DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/28/2022 is acknowledged and entered by the Examiner. Claims 16-17 have been amended. Claims 2 was canceled. Claims 1 and 3-19 are currently pending in the instant application.  
The objection of claims 16-17 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 3-17 and 19 under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2006/0275606 Al) in view of Zama (US 2004/0034147 Al) is withdrawn in view of Applicant’s remark. Namely, Mizutani does not explicitly teach or suggest an inorganic layer covering a surface of the hollow resin particle having an average thickness of from 5-20 nm as required in claim 1.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Mizutani and Zama in view of Jakubek (US 2013/0225748 A1) is withdrawn in view of Applicant’s remark.
Examiner’s Statement of Reason for Allowance
Claims 1 and 3-19 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 06/28/2022, have been carefully reviewed and searched. The best new prior arts found are to US 2013/0222503 A1 (hereinafter Okuda) and JP 2000-239585 A (hereinafter Masaaki).
	Okuda discloses a white ink containing a white pigment includes fine hollow resin particles and can having an average particle size 100 nm to 1 um (See [0042]). Okuda also discloses that the fine particles coated with silicon oxide (inorganic layer) (See [0042]).  
	Masaaki discloses a white ink comprises hollow polymer fine particles and have an out diameter of 0.1-1 um (See Abstract).
	Okuda and Masaaki alone or in combination failed to teach or suggest the hollow resin (polymer) fine particle having an inorganic layer covering a surface of the hollow resin fine with an average thickness of from 5-20 nm as required in claim 1. Okuda and Masaaki alone or in combination also failed to teach or suggest the hollow resin (polymer) fine particle having an acrylic ratio of 5-30% as required in claim 1. Therefore, claims 1 is allowable over the prior art of record. Claims 3-19 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761